DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 06 Dec 2022 has been entered.  Claims 7-12 and 14-20 are pending in the application with claims 1-6 and 13 cancelled.  Claims 7-10, 15, and 17-20 are currently amended.  Applicant’s amendment to the Drawings, Specification, and Claims have overcome most, but not every objection, and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 09 Sep 2022. The remaining issues are restated below.
The prior 35 U.S.C. 102(a)(1) rejection is withdrawn as requested (Pg. 17) based on the amendment to the claims.
Claim Objections
Claim(s) 7, 15, and 19-20 is/are objected to because of the following informalities:
Claim 7, Ln. 2 recites “a local tidal volume” which should read “the local tidal volume” following after claim 8
Claim 15, Ln. 2 recites “a ventilator” which should read “the ventilator” following after claim 8
Claim 19, Ln. 14 recites “the respiratory gas source” which should read “the at least one respiratory gas source” for consistency with the earlier recitation in the claim
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the device is configured to normalize …” in Ln. 1-2 which deems the claim indefinite. There are three prior distinct “device” recitations in claim 8 which leaves it unclear which of the prior devices the limitation is intending to refer to. The limitation appears intended toward the prior “device for determining a local strain value.”
Claim 19 recites “A ventilator for use in the system of claim 8” which deems the claim indefinite. The particular language “for use in” appears to indicate the recited ventilator is a particular element of the overall system recited in claim 8. However, in order to comply with the requirements of 35 U.S.C. 112(d) a dependent claim must include all limitations of the claim upon which it depends and not merely be a subcombination of the claim upon which it depends. It is thus unclear in the instant claim, based upon how the preamble is written, whether applicant is attempting to a) claim the ventilator as separate from the system of claim 8 or b) as an element within the system of claim 8. Only the second option properly complies with 35 U.S.C. 112(d). A suggested amending of the claim would be “The system of claim 8, wherein the system further comprises the ventilator” such that the ventilator is positively recited as an element of the system.
Claim 19 recites “the ventilator further comprises the device for electrical impedance tomography that is spatially separated from the ventilator” in Ln. 6-7 which deems the claim indefinite. It is unclear in plain English how the device for electrical impedance tomography can both be part of the ventilator and yet spatially separated from the ventilator. It appears that either a) the device for electrical impedance tomography should be recited as part of the system and spatially separated from the ventilator or b) should be recited as spatially separated from some other particular element of the ventilator instead of the full ventilator.
Claim 19 recites the limitation “the control device” in Ln. 8.  There is insufficient antecedent basis for this limitation in the claim. It appears the introduction of the “control device” which was deleted in Ln. 2-3 of the amended claim should be returned to the claim.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device for electrical impedance tomography (EIT), which device is configured to capture an electrical impedance distribution along at least one two-dimensional section through a human thorax” in claims 8 and 11, “a device for assigning the captured electrical impedance distribution, dividing the captured electrical impedance distribution at different times during the artificial ventilation into a multiplicity of EIT pixels, and assigning a specific value of the electrical impedance at a specific time to a specific EIT pixel” in claim 8, and “a device for determining a local strain value, which device is configured to determine at least one end-inspiratory electrical impedance (ZINSP) of the specific EIT pixel and one end-expiratory electrical impedance (ZEXSP) of the specific EIT pixel” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure for the “device for electrical impedance tomography (EIT)” is best understood from the specification as at least: sensor device 3 having 32 high-resolution sensors 3, 3′ . . . in a textile belt (Pg. 14 in discussion of Fig. 2).
The corresponding structure for the “device for assigning …, dividing …, and assigning …” is best understood from the specification as at least: programming in control unit 21 (Pg. 14-16 discussion of Fig. 2).
The corresponding structure for the “device for determining …” is best understood from the specification as at least: programming in control unit 21 (Pg. 16).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 8-12, 14 and 16-18 are allowed. Claims 7 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claim 15 is solely objected to based upon the above claim objection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8, the claim remains allowed over the prior art for the same reasons stated in the preceding Office action.
Regarding claim 11, the claim remains allowed over the prior art for the same reasons stated in the preceding Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785